 576DECISIONSOF NATIONALLABOR RELATIONS BOARDLectron Products,Inc. and International Union, Unit-ed Automobile, Aerospace and Agricultural Imple-ment Workers of America(UAW). Case 7-CA-12401December23, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn September 16, 1976, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations -Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.3DECISIONSTATEMENT OF THE CASETHOMAS E.BRACKEN,Administrative Law Judge: Thiscase was heard at Detroit, Michigan, on April 6 and 7, 1976.The charge was filed by the Union on October 16, 19751(amended November 3), and the complaint was issued onDecember 15 (amended April 7, 1976). The primary issuesare whether the Company (Respondent) (a) discriminatori-ly dischargedKaren Bedwell,a unionsupporter, and (b)coerced the employees by engaging in unlawful interroga-tion, threatening the loss of work, discriminatorily enforc-ing a no-solicitation policy, and engaging in other illegalconduct, in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe oral arguments of counsel for the General Counsel andof the Charging Party, and the brief filed by Respondent(the only brief filed), I make the following:FINDINGS OF FACTI.JURISDICTIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Lectron Pro-ducts, Inc.,Troy,Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iTheRespondent has excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderance of allof the relevantevidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). Wehave carefullyexamined the recordand findno basis for reversing his findings.2In the absence of exceptions,we adopt,pro forma,the AdministrativeLaw Judge's conclusions that certain allegations in the complaint bedismissed.3The Respondent seeks in its exceptions to limit the remedy applicable toKaren Bedwell,who we find was unlawfully discharged on October9, 1975.The Respondent contendsthatBedwell is only entitled to a single day'sbackpay compensation,on the alleged ground that she wasto be laid off forlawful cause on October10, 1975.Respondent's supervisor,Glenn,gave theonly testimonywhich affords a basis for concluding that Bedwell had beenselected as one of the employees laid off in the week ending on October 10for reasons predating and unrelated to any union organizational activities.Although the Administrative Law Judge failed to comment on this particularpoint,he generally discredited Glenn's testimony.We find that the failure ofthe AdministrativeLaw Judgeto limit his remedy in the manner requestedby Respondent indicates that he had specifically discredited Glenn withrespect to Bedwell's allegedly impendinglayoff andconcluded she was notreally scheduled to be laid off for causeon October10.We adopt thatconclusion.Accordingly,we shall adopt the recommended Order of theAdministrativeLaw Judge.227 NLRB No. 86The Company,a Michigan corporation,is engaged in themanufacture of electronic and relatedproductsat its plantin Troy,Michigan,where it annually ships goods valued inexcess of$50,000 directly to customers located outside theState.The Companyadmits,and I fmd,that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America (UAW),herein called the Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.In. THE UNFAIR LABOR PRACTICESA.BackgroundAs previously noted, Respondent is engaged in manufac-turing electronic and related products in the State ofMichigan. Among its customers are various automobilemanufacturers. In the spring of 1975, Respondent receiveda large contract from a Chrysler division to make warninggauge lights for fuel gauges and temperature gauges. ThisIAll dates are in 1975unless otherwise stated. LECTRON PRODUCTS577contract caused, Respondent to expand greatly its workforce by hiring new employees ' in subsequent months asfollows:May, 27; June, 20; July, 38; August, 111; andSeptember, 160. Karen Bedwell was hired on August 26,during which week 33 other employees were also hired.2On October 8, at approximately 2:45 p.m. LeonardMontford, a vice president of the Union, appeared atRespondent's plant, and,,, together with two other unionorganizers, passed out ;union literature to employees ofRespondent.Montford had been approached by severalemployees of Respondent in September to secure represen-tation for the employees, and this was his initial organiza-tional effort. The three organizers ceased handbilling atapproximately 5 p.m., having covered the day-shift employ-ees as they left the plant, and the afternoon-shift employeesas they entered.-Bedwell wasdischarged by Respondent at 1:35 a.m. onOctober 9, having completed the afternoon shift whichcommenced October 8. The General Counsel and theCharging Party contend that she was discharged in order todiscourage membership in the Union in violation of Section8(a)(3) of the Act:. Respondent asserts that the dischargewas for cause. We turn now to a- consideration of theevidence relating tothis issue.B.The Facts Concerning Bedwell's DischargePrior to her discharge on October 9, Bedwell worked forthe Company for a period of 6 weeks on the afternoon shift,with regular hours of 4 p.m. to 12:30 a.m. During the first 2to 3 weeks of her employment she had worked in the lockdepartment, where locks were assembled for automobiledoors.Bedwell was then transferred to the electronicsdepartment by Harold Glenn, the afternoon shift foremanfor the lock and electronics department-3In the electronics department Bedwell worked as a"bottom inspector," whose duties she described as follows"You look at the fuel gauges that they have, under a mirror,and you see if they have any bridges or holes in them, and iftheii do, you put, them in a box to be repaired, and if theydon't they go into another box to be tested." Basically,Bedwell inspecteda smallpiece of what she termed"cardboard" about 2 inches wide by 2-1/2 inches long thatcontained soldered wires and a light bulb.On. October, 8, she arrived at the plant at 3:45 p.m. andsaw men passing out union literature at the plant gate. Shedid not know-the men, not did she know that the UAW wasgoing to handbill the plant, but she accepted the literature.The literature consisted of a pamphlet, a UAW authoriza-tion card, and a letter addressed to all employees invitingthem to attend -a union meeting on October 12. Afterentering the plant, she testified "when we started work at 4o'clock everybody was talking about the Union anddiscussing' their cards." Sometime thereafter, John Singer, afactory employee who -worked behind Bedwell, askedGlenn, who was walking through the department, if he wasgoing to the union meeting, and when Glenn told him yes,Bedwell testified, "And I looked back and told him that hecould not go to this union meeting because he was aforeman, and he turned all red in the face - and-he walkedaway. "4Prior to the afternoon-shift lunch period, Bedwell talkedto Richard Tobin, known to her as the "safety foreman,"who to her knowledge had the duty of going around theplant to see if 'die employees had their safety glasses on.Tobin was also the supervisor of shipping, receiving, andstock, and although the day shift ended at 3:30 p.m., heusually worked until 5 p.m.,andsometimes later than 5p.m. Tobin asked Bedwell if she was for the Union and shetold him that shewas,and that she was going to try to getpeople to go to the meeting. Tobin told her good, to do soon her lunch and on her breaks. Tobin stated that he wasgoing to' attend theunion meeting,and Bedwell made noobjection because she stated that he was only the foremanof the safetycommittee .5Bedwell testified that during the lunch hour she talked toother employees telling them to go to the meeting and findout what the Union would offer them. When asked who shetalked to, she recited the names of seven employees andstated there were also several others. On cross-examination,when asked how many employees she talked to she stated10 or more in electronics, and about 20 in the lockdepartment.When shown her prehearing affidavit whichread "I spoke to about 10 employees about the Union andasked them to come to the unionmeeting," she still insistedthat she talked to a total of 30 employees, 10 of themrepresenting the employees in the electronics department. Ido not credit Bedwell's testimony that she talked to 30employees, as I regard her affidavit as factual, and also2These statistics are taken from an exhibit that appeared originally inCase 7-RC-13287, which involved the same parties as those herein. At thehearing in the instant case, Charging Party requested that the AdministrativeLaw Judge take official notice of this exhibit,which contains voluminousstatisticson the hiring and termination of employees, and such request wasgranted. Charging Party then supplied a copy of the exhibit, and it wasmarked as ALJ Exh. 1. General Counsel and Respondent acknowledged itsauthenticity,and official notice has been taken.3Glenn had been hired in August as a maintenance electrician,and afterIweek in this role was promoted to be the supervisor for the afternoon andnight shifts, of both the lock and electronics departments The night shift(midnight shift)was terminated at the end of September.In October Glennhad approximately 90 employees under his supervision,60 in locks and 30 inelectronics.-4Glenn testified that he believed Singer had asked him if he was going toattend a UAW meeting; he was sure that somebody had asked him thisquestion.However, he gave no testimony as to any reply-by him to thequestioner or as to Bedwell's statement to him that he could not go to theunion meeting,and I credit her uncontradicted testimony.5Tobin's testimony was substantially the same as Bedwell's about theconversations in the plant following the distribution of the union literature.In addition, he also stated that he heard many employees discussing thehandbilhng that afternoon.Tobin did attend,the.union meeting and was infact an active supporter of the Union,his mother being an employee of theUnion. On October 9 he encouraged employees to sign authorization cards.On October 10 he was discharged for reasons that do not appear in therecord. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause at the hearing when- asked who she talked to, shenamed seven-employees, and_added that there were severalothers,which would closely approximate 10, not 30,employees.Bedwell continued- to work through the night, andworked 1 hour of overtime, just as she had done on the 2previous nights .6 At the end of the shift, Glenn called her tothe back of the shop, and notified her she was fired. Whenshe asked him why, she testified he said "he didn't have togive me a reason and if I wasn't satisfied with his decision Icould contact the owner the next day." When Bedwell'shusband picked her up that night, she told him of herdischarge, and he went in the plant and talked to Glenn:According to a prehearing affidavit of Glenn, when Mr.Bedwell wanted a further explanation, "I told him that shedid not like her work, she had a bad attitude; and could notget along with other workers." Mr. Bedwell did not testify.Bedwell testified that she never did learn why she wasdischarged. On October 16, she received her last paycheckcovering her work performed on October 6, 7, and 8.C.Respondent's Explanation for DischargingBedwellAfternoon-shift Foreman Glenn testified that in Septem-ber the Company started to reduce its work force for tworeasons,"One was we had hired a lot of employees on theinitialstart-upand they were weeding out the goodemployees and the bad employees - also there had been asubstantial- drop in the production requirements that wewererequired tomake, everyday.117' Glenn met withForemanMike Chase and Day-Shift -Foreman RobertMack at meetings in September and the first partial week inOctober, where he was informed that the reduction in workforce would be based on the merit system, that-those whoproduced better than others would stay, and those who hadbeen problems as far as discipline and low productionwould go first. Since the Company did not have a senioritysystem, seniority was not, to be considered.In the meetingprior to Monday, October 6, Glenn reviewed the employeeson his shift and designated those who would be terminatedon specific dates, starting with October 6; some employeeswere to be terminated on Wednesday, October 8, and someon Friday, October 10. - Bedwell was scheduled to bedischarged at the end- of the Friday afternoon shift(Saturday, 12:30 a.m.).Glenn, who had supervised Bedwell in the lock depart-ment,testified that she had been transferred from thatdepartment because she constantly complained about herjob and did not get along with the people in thatdepartment. Bedwell, who testified extensively on rebuttal,did not contradict this testimony,it remainsundenied onthe record, and I credit it.During the 3 weeks Bedwell worked as an inspector in theelectronics department, Glenn testified that she continued6Glenn testified that he did not assign overtime on the basis of merit, thatitwas a blanket assignment, those who wished to work, could work, andthose who did not want to work did not have to work. This testimony was notcontradictedand I creditrt7Vice President Schenck testified that after the Company took on the jobof making the warning gauge lights from Chrysler, "We employed a greatquantity of people. In fact, we employed anybody who walked in the door ofher complaints: that- the job was boring, about -the wages,about the restrooms, and about the company insurancecoverage,' among- other things. Glenn's' testimony aboutthese complaints was uncontradicted, and .I credit- thistestimony.Glenn also testified that while walking through the shop,he saw Bedwell three or four times; -after inspecting apart,throw it towards a container box; with-the part ending upon the floor. Several times he stopped by Bedwell's stationand told her the-parts were not to be thrown, but were to belaid in the box. He also testified that -at times her workstation wasa messwith parts lying on the floor, and hewould tell her-to pick up the parts, that they were delicateinstruments.When asked what Bedwell would say after hisreprimands, Glenn answered "She wouldn't say anything."Glenn did not recallseeingBedwell throw any parts on thefloor on October 6 or 7, but he testified that he did see-herthrow one part on the floor on October 8,- at about 7:30p.m. He did not talk to-her about it.Nancy McCubbin was called as a witness for Respon-dent. -She had,worked in electronics testing boards at astation about 5 feet fromBedwell, from the date of her hire,September 12, until the end of September, when she wenton daywork. McCubbin testified that she saw Bedweilthrow or flip parts in the box that was in front of her. Shealso saw Bedwell-throw parts on the floor four or five timesin the 2-week period she worked near her, and she reportedthis to Glenn on two occasions. McCubbin tested about athousand boards a day, and she did"not know how manyparts were good or how many were bad. McCubbin furthertestified that in a conversation with Bedwell about thework, Bedwell stated that she did not like her job, or hersalary, or the insurance, or the foreman. This testimony wasundenied and stands uncontradicted, and I credit it.Gary Borushko testified for Respondent, stating thatwhile he did not directly supervise Bedwell, "on a numberof occasions [he] spoke to her about the handling ofmaterial from the standpoint of the items she was examin-ing should be placed in boxes and not'tossed in boxes, andet cetera - more -from the standpoint of explaining to herwhy the cost associated with not dropping those particularitems in a box was very significant- to the company "Borushko, a law student, had been hired by Respondent inJune as a security guard, and in late August Vice PresidentSchenck had- personally employed Borushko as a CPA.Borushko testified as to his many duties at Respondent'splant:He was in charge of purchasing, spent a good deal oftime in the hiring of employees, and helped Glenn tosupervise employees. He was clearly an agent of Respon-dent.D.The General Counsel'sRebuttalKaren Bedwell was recalled by the General Counsel totestify on rebuttal. She testified that her work place was a 3-his own power, and maybe some who didn't even come in under their ownpower, and tried to make some semblance of order out of this group ofpeople." The statistics of persons hued in May through August, as set forthin ALPS Exh. 1, corroborate Schenck's statement, particularly the months ofAugust and September in which 111 and 160 employees were hired. Schencktestified that in August they had built up to about 260 or 270 employees, andtowards the end of October they were down to 140 employees. LECTRON PRODUCTSfoot wide table, on which to her left were four boxes for badparts, and- on the floor were four boxes for good parts.While sitting on a chair, she examined each part under amagnifying glass for defects. She denied that "she was toldto place them carefully in any box whatsoever." She freelyadmitted that she tossed the parts in the boxes, as it wouldtake too much time to place them in the box, and she had tokeep up with her work. Each box held 200 or 300 parts. Sheadmitted that at times parts were laying around the boxes,but she consideredthe neatnessof her work station aboutthe same asthe rest of the stations. She denied that she was -ever reprimanded for poor work, or warned about damag-ing company property. She denied that there wasanydiscussion between herself and Borushko concerning themanner inwhich she was placing the parts in the contain-ers.She did testify as to a conversation with Borushko, whomshe termed the personnelmanager, during a break in lateSeptember when layoffs were occurring. "He had told methat there was going to be a- layoff and he said this wassupposed to get rid of the poor workers. And I asked himdid I have anything to be afraid of and he said no."Borushko denied any such conversation and testified thathis functionat meetingsabout layoffs concerned how manypeople had to go at a particular time because of financialconsiderations, andnot with the question of which employ-ee would be terminated. I credit Bedwell's testimony overBorushko's. Borushko was a very tense witness, contradict-ed himself several times, and impressed me as trying toanswer questions so as to absolve the Company ofanyliability.E.Analysis and Conclusion as to Bedwell'sDischargeIt is well established that an employer may terminate anemployee for any reason, good, bad, or indifferent, withoutrunning afoul of the Act, provided it is not motivated byunlawful considerations.The existence of justifiablegrounds for discharge is no defense if the motivation for thedismissalwas in part because of the employee's participa-tion in protected activities.With these principles in mind,and recognizing that the burden of proof to show theillegality of the discharge rests with the General Counsel,we now anlyze Bedwell's discharge.In support of the General Counsel's case,we have anemployee fired precipitately, suddenly, and without warn-ing at the end of the shift on which Foreman Glenn learnedthat Bedwell was advocating the unioncause,and withoutanyreason being given for her discharge.Respondent knew of the union organizing campaign onthe afternoon of October 8, when Glenn admitted thatsome employees informed him that "the UAW was outsidethe gates handing out handbills." 8 Respondent also knewthat Bedwell was an active supporter a short time later,when she-had her confrontation with Glenn over his right toattend the union 'meeting that was set forth in the UAWliterature.The straight-from-the-shoulder statement of theyoung, unskilled assembly line worker to him, the after-8Respondentadmits such knowledgein itsbrief, "Theevidence alsoshows that,Respondent had no knowledge of Mrs.Bedwell's position withregard toanyunion prior to October 8, 1975." Bedwell had contacted the579noon-shift foreman, that he could not attend the meeting,caused his face to :turn red, and he walked away obviouslyangry.Glenn did not deny Bedwell's, statement and didadmit that Singer, or for sure somebody else, had asked himif he was going to the'meeting. At the next lunch hour,Bedwell spoke to 10 other electronic department employeesand urged them to attend the meeting. Being an activeunionist,of course,does not-shield her from being dis-charged for cause.But dismissing an outstanding propo-nent of a union often tends to discourage other employees -from becoming interested in a union. "Obviously, thedischarge of a leading union advocate is a most effectivemethod of undermining a union organizational effort."N.L.RB. v. Longhorn Transfer Service, Inc.,346 F.2d 1003,1006 (C.A. 5, 1965).Respondent's stated reasons for discharge do not standscrutiny.When Glenn was first asked on directexamina-tion why he terminated Bedwell, he testified, "I terminatedher on the eighth due to the fact that there were parts beingthrown again in her area. Her area was a mess and I hadhad my fill of it." Asked a second time why he terminatedher,he stated "I terminated her on the basis of herperformance on the job and her area not being clean. That'show it was. And her attitude and her constant complainingabout things in the shop." To yet a third inquiry he replied,"I terminated her earlier because of the incident on theeighth.When I walked past her work area there were partslaying on the floor and later I had observed her throwingparts."Thus, the crux of Respondent's stated reasons fordischarging Bedwell was because she threw parts. However,,when Bedwell's husband came into the plant immediatelyafter her dismissal and asked the reason for her discharge,Glenn did noteven mentionthe throwing of parts. "I saidthat her work attitude was poor. She complained a lot and-she was bored with the job."One month later, Glenn gave an affidavit to a Boardagent in which he again did not mention throwing parts as areason for her discharge, but stated, "We had to cut backon the work force,so sinceBedwell had a poor attitude welet her go."There is little` doubt that some of the parts Bedwellinspected ended up on the floor, but this was a naturalbyproduct of the nature of her job. I have creditedBedwell's testimony that four boxes were on her work tablefor bad parts, and four boxes were on the floor for goodparts, over - Glenn's testimony that there were six to eightboxes on the table. ' Bedwell was precise and exact indescribing the number of boxes and -where they, werelocated, whereas Glenn was vague and uncertain. Whenasked on cross-examination "Were there any on the floor atherworkplace?", he weakly- replied, "As far as I canremember, no." I have generally credited Bedwell's testimo-ny over Glenn's based onmy observation of the demeanorof the witnesses as they testified. Bedwell impressed mewith her straightforward testimony, sincerity, and promptand uncontrivedresponseson cross-examination. On theother hand, Glenn's testimony was unimpressive, as heTeamsters in the middle of September,but there is no evidence that suchaction was ever known by Respondent. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified in a soft,often faint voice, without conviction, andhe tended to be uncertain,vague,and unresponsive.Bedwell sat in a company supplied chair and inspectedapproximately 2,000 boards a day,piece by piece,under amagnifyingglass.McCubbin estimated that there would be100 to 150 bad parts a day,which means Bedwell put 1,850to 1,900 good parts in the containers on the floor per day. Itwould be absurd to contend that she was supposed to getout of her chair 1,850 times a day and lay each board in thecontainers.Even if Glenn's version that the six to eightboxes rested on the table was accepted,this would requireBedwell to get out of her chair hundreds of times each day.Glenn said the boxes were 8 inches long by 11 inches wideby 6 inches deep,which would place at least the three orfour outermost containers out of Bedwell's reach, andwould require her to get up out of the chair to place each ofthe 200 to 300 parts in the outermost containers.Actually,Glenn testified as to only one occasion that hesaw Bedwell throw parts on the floor,and that was one parton October 8. In his prior testimony,he testified that he sawher throw parts,but did not say, on the floor. "She'd pickup a part and she'd inspect it and then throw it," and again,"I saw her throw parts a third time,but as for parts actuallyhitting the floor,I could not tell you."Obviously, he sawBedwell toss parts into the containers,which is what shewas required to do under the realities of the industrialworksite that the Employer had established for her. Also,when Glenn's statement that he saw her throw parts four orfive times over a 2- to 3-week period is measured against the2,000 parts a day that Bedwell inspected,it is readilyapparent that the number of thrown parts Glenn objectedto was a miniscule amount of the 20 to 30 thousand partsthat she handled during that 2- to 3-week period.On the evening of the discharge,when Glenn said he sawBedwell throw one part on the floor,he admitted that hedid not say anything about it to her. He also admitted thathe never warned her that she might be discharged forthrowing parts.Thus,the evidence is overwhelming thatGlenn'sasserted reason for discharge,the throwing ofparts,was an afterthought conceived after Bedwell'sdischarge and was a pretext for the real reason.Glenn's other asserted reasons for discharge, poorattitude,complaining about things in the shop,inability toget along with other employees, also do not stand scrutiny.Inspecting and handling 2,000 boards a day was undoubt-edly a monotonous and tedious job and may have chilledBedwell's attitude.However,these alleged shortcomingswere never serious enough deficiencies to cause Glenn towarn Bedwell that she might be discharged for them. Also,ifwe assume that Bedwell had these traits,Glenn'stestimony was that he had scheduled her for layoff at theend of the week,not in the middle of the week,and he didnot allege any incidents of bad attitude in the week ofOctober 6.Bedwell worked an hour of overtime on October6, 7, and 8,which Glenn admitted was the voluntary act ofthe individual and is indicative of a good employee attitudeduring that week rather than a poor one.Respondent contends in its brief that no union animushas been shown by General Counsel and accordingly aninference of illegality should not be drawn.In section F,infra,Ihave found Respondent in the mid-evening ofOctober 8,before Bedwell was discharged,violated Section8(a)(1)by threatening employees with more onerousworking conditions if they chose the Union as theircollective-bargaining representative,which illustrates thatRespondent had union animus.Also, the suddenness ofBedwell's discharge withoutanywarning,and without anyreason for her discharge,isalso some evidence of unionanimus.It is to be noted that it is not essential in order to findBedwell's discharge discriminatory,that her union activitywas the only motivation.Her dismissal will be found to bediscriminatory if her union activity was a substantial ormotivating ground for her discharge,notwithstanding thata valid ground may also have existed for it.Sinclair GlassCo.,and SinclairGlassDivision,DavidB.LillyCo. v.N.LR.B.,465 F.2d 209,210 (C.A. 7, 1972);N.L.R.B. v.WhitinMachine Works,204 F.2d 883,885 (C.A. 1, 1953).And I expressly find, on the basis of the entire record, thatthe motivating reason resulting in her discharge was theunion activity of Bedwell,and the said"union activityweighed more heavily in the decision to fire [her]than diddissatisfactionwith her performance."WhitinMachineWorks,supraat 885.Ifurther find that the reasonspresented by Respondent for discharge were a pretext toconceal the antiunion motivation for her discharge.Gould,Inc.,216 NLRB 1031 (1975);Poloron Productsof Mississip-pi, Inc.,217 NLRB704 (1975).F.Interference,Restraint,and CoercionThe Complaint alleges nine specific incidents of violationof Section 8(a)(l). The evidence in respect thereto will bediscussed below in the same order as the incidents arepleaded in paragraph 9 of the complaint,except forsubparagraph(g) which will be reviewed in its chronologi-cal order.Subparagraph (a) alleges:On or about October 8, 1975,Respondent,by its agent Harold Glenn,threatened em-ployees with removal of their chairs and restrictions ontheir breaktimes if its employees chose to be represented bythe Charging Party.Bedwell testified that on the evening of October 8, whileworking on her job, Glenn talked to several employeesabout working conditions as follows:"Well, before lunch,around eight o'clock,he told us all that if the union got in,he was going-they would take away our chairs and thatwe would have to be back at the time that the bells wouldring and that things would be more stricter in the shop."Bedwell stated that Glenn was standing 3 feet to her rightwhen he made this statement.Glenn's sole testimony on theincident was that it was not true that he had made thestatement.Ihave previously credited Bedwell's testimonyover that of Glenn,and I do so in this instance.Glenn wasclearly threatening that Respondent would make workingconditions more onerous for the employees if the Unionbecame the employees'collective-bargaining representa-tive.Plainly,such a threat following so closely the Union'scommencement of an organizing campaign has an inhibito-ry effect on employees in the exercise of their rights underSection 7 of the Act and violates Section 8(a)(1) of the Act.No evidence was presented to sustain the allegationscontained in subsections (b) and (c). In the absence of LECTRON PRODUCTS581evidence, I fmd that-subsections '(b) and (c) have not beenestablished,and accordingly I recommend that theseallegationsof the complaint be dismissed.Subparagraph(d) alleges:On or about October 13, 1975,Respondent,by its agent Michael Chase, interrogated anemployeeas tosaid employee's support for the ChargingParty and threatened to have said employee discharged inretaliationfor that employee's sympathy for the ChargingUnion.PamelaBetea was a young, attractive worker in theelectronicsdepartment on the day shift. Michael Chase washer immediatesupervisor, and Chase worked under DeweyMobley, the plant manager. Betea testified that on themorning of October. 13 while at her work station, "I wasapproached by Mike Chase and he asked me if I was pro-union or not. And I answered him why and he said thatGary Borushko had told Mike to warn me that DeweyMobley was going to try to get me fired by convincingeitherMr. Schenck or Mr. McPhail that I was pushingstrongly for the Union in the plant." Betea told Chase thatshe would give him her answer at breaktime. At the nextbreak she approached Chase and,"I asked Mike if he stillwanted to know if I was pro-union or not. And he repliedYes. And I said okay, yes, I am pro-union." Chase did notreply.On cross-examination, Bet ea answered in the affirmativewhen asked if she and Chase were fairly good personalfriends and if they got along fairly, well. She also admittedthat she and Mobley did not get along very well and thatthis was due to personal matters, not business.Chase did not testify andBetea's testimony was uncon-tradicted. I found her to be a completely sincere, fair,straightforwardwitnessand I credit her testimony. Chase'sinquiry as to whetherBetea wasprounion or not was a clearinvasion of her Section 7 rights to support or not supportthe Union, and her right to keep her views to herself. Thefact that Betea and Chase were fairly good personal friendsdid not alter the fact that he was her foreman questioningher on her jobsite, seeking to ascertain her support ornonsupport for the Union. Respondent contends in its briefthat there was no evidence that Chase threatened to haveher fired, that he was only warning her of retaliation byMobley, and with this I agree. However, the heart of theallegationisChase's interrogation. Chase's question toBeteain the industrial background surrounding it inter-fered with her right of free choice guaranteed by the Act.Accordingly, I fmd the interrogation by Chase to be aviolation of Section 8(a)(1).Quemetco, Inc., a Subsidiary ofRSRCorporation,223 NLRB 470 (1976);Abex Corporation,162 NLRB 328 (1966).Subparagraph (e) alleges:On or about October 15, 1975,Respondent, by its agents, promulgated a rule indiscrimina-torily forbidding its employees to engage in any solicitationon Respondent'spremisesincluding solicitation duringemployees'own time.-Betea testified that on the afternoon of October 15 as shepunched out she noticed on the company bulletin board anotice to the employees, dated October 15, that listedvarious prohibited types of solicitation by employees, oneof which was union activities. The notice carried thesignature of William Schenck and applied to all companyproperty.Michelle 'Moore, an inspector in the electronics depart-ment, testified that shortly after October 15, when shelooked at the company bulletin board- "I saw a noticesigned by Mr. Schenck, stating that it was a policy of thecompany since nineteen seventy-two, that-there would beno soliciting on company property, and this included unionactivities, and it was signed by Mr. Schenck."Although Respondent in its brief alleges that the GeneralCounsel failed to present evidence which- linked theEmployer tosuch posting,VicePresidentSchenck readilyadmitted that he had had a notice posted on Respondent'sbulletin board on or about October 15, that read thatemployees could not engage in any type of solicitation oncompany property. He later referred to this as the "NoSolicitation Rule."Schenck's obvious reason for the posting of this rule wasthe result of information he stated he had received onOctober 14, thatBetea wassoliciting employees to signunion cards. Schenck testified that after he received -thisinformation he went to tell her on the next day that this wasnot permitted, but she had gone home early. Thursdaymorning he also went over to see her but she was not atwork. He did catch up with her on his third effort.It is well established that an employer may not, at least inthe absence of special justifying circumstances, enforce arule that. prohibits- solicitation by its employees duringnonworking timeandin nonworking areas on companypremises.Republic Aviation Corporation v. N.L.R.B. 324U.S. 793, 797-798 (1945). The manufacturing plant ofRespondent was clearly not the type of facility that meritedanyexception to this principle, and Respondent did notattempt to establish any such justification. Respondent'sno-solicitation rule was of the broadest nature, with nolimitationsas to its applicability at any time,-or any placeon the Employer's premises.This rule wouldeliminateemployees' rights. under Section 7 of the Act to engage insolicitation on behalf of the Union during their nonworkingtime. It would also eliminate the employees' rights toengage in union solicitation in nonworking areas of thefactory'spremises. I find, therefore, that Respondent'spromulgationand maintenanceof the broad no-solicitationrule in this case violates Section 8(a)(1) of the Act.Pepsi-Cola Bottling Co. of Los Angeles,211 NLRB 870 (1974);Stoddard-QuirkManufacturing Company,138 NLRB 615(1962).Since the incident alleged in subparagraph (g) occurredprior to the incident alleged in subparagraph (f), we nowexamine subparagraph (g) ' which reads: On or aboutOctober 17," 1975,Respondent, by its agentWilliamSchenck, prohibited without qualification one of its em-ployees from soliciting on Respondent's property.Betea testifiedthat on Friday morning [October 17],while at her workbench, Schenck came up to her, engagedin conversation as to how she was feeling, "And then hetold me, as you know, as a Lectron policy, there is to be nosoliciting except on public property." " Betea nodded andsaid okay.Schenck readily admitted that on Friday morning he didgo to Betea's workplace, and talked to her, "I did tell her 582DECISIONSOF NATIONALLABOR RELATIONS BOARDthat we did not allow solicitation on company property ofany kind, and I would appreciate it if she wouldn't do it,and she agreed." He also told her this rule included UnitedFoundation, Red Cross, and whatever.At no time did Respondent make any attempt toascertainwhether Betea solicited employees to sign theunion authorization cards during her breaktime, or off-dutytime, or in what part of the premises the cards had beenoffered for signature. Respondent's failure to investigatethe circumstances of Betea's card solicitation is but anatural extension of its overly broad rule, because underRespondent's rule all solicitation at any time, on any part ofRespondent's premises is a violation of its no-solicitationrule.Schenck knew that Betea was promoting the union cause,and he sought her out for 3 consecutive days to notify her tocease soliciting for the Union on any company property, atany time. This was an invalid rule, and Betea had a legalright to solicit for the Union during nonworking time innonworking areas of Respondent's plant. The vice presi-dent's admonition to this young factory worker to cease allsoliciting on company property was coercive and interferedwith the employee's Section 7 rights in violation of Section8(a)(1) of the Act.Bell and Howell Company, Micro PhotoDivision,221NLRB 170 (1974);TheWm. H. BlockCompany,150 NLRB 341 (1964).Subparagraph (f) alleges: On or about October 17, 1975,Respondent, by its agent Michael Chase, informed anemployee of Respondent that said employee was laid off inpart because of the Charging Party.Betea testified that on the afternoon of October 17 at 1:30p.m. she was leaving the plant to go home, when she wasapproached by Foreman Chase, "and I asked him some-thing like what is it this time and he told me that I was beinglaid off. And I said why? And he said part of it was becauseof my part-time hours and some of it had to do with unionactivity." That evening at about 6:30 p.m. she received atelephone call at home from Schenck. Schenck proceededto tell her that he had been out of town that afternoon andonly found out that she had been laid off when he returned,and her being laid off was a mistake, and he apologized forit.He informed her that she was free to return to work onMonday. Betea did return to her job at the plant onMonday and worked until November 24 when she volun-tarily quit.Chase did not testify. Betea's testimony is undenied and Icredit it. Schenck testified that he telephoned Betea at herhome because he had not authorized her discharge as healone was responsible for employment in the plant, that itwas done without his knowledge, and he apologized for thedischarge. Schenck stated that he had been told "by someof my employees" that she had been terminated, but he didnot recall any reasons.It is possible that Schenck9 did not recall the reasons thatwere given him by unnamed employees for Betea's layoff,but Mike Chase, who notified Betea of her layoff, had nodoubt about the reasons. When Betea asked him why shewas being laid off, he spelled it out for her-(I) part of itwas because of her part-time hours, and (2) some of it hadto do with her union activity.The recordissilent asto what hours Betea regularlyworked. However, Respondent offered no evidence that thehours she worked were in any way a hardship on theEmployer's routine, or that the Employer was in any waycriticalof these hours. It thus becomes evident that thesubstantial reason for Chase's statement about her layoffwas Betea's union activities. I find that this statement wascoercive and contravenes Section 8(a)(1) of the Act.Subparagraph (h) alleges: On or about October 20, 1975,Respondent, by its agentWilliam Schenck, urged anemployee to request to be disassociated from the chargewhich had been filed with the Board in this case.On the afternoon of the Monday that Betea returned towork, she was summoned to the office of the vice president.Upon arriving Schenck informed her that he had receivedsome charges from the National Labor Relations Board,and one of them had to do with her. Schenck then askedBetea if she would explain what it was about. She thenrelated to him Mike Chase's conversation with her aboutunion activities.At Betea's suggestion Chase was thencalled into the office, and when Schenck repeated Betea'saccount of Chase's conversation with her on October 17,Chase agreed that it was the truth. Schenck then questionedBetea "as to what I wanted to do about the charges and Itold him I didn't really understand what there was I coulddo about the charges." When asked specifically by Schenckif she wanted the charges to proceed or not, she told him "Iwant them to proceed. I don't want to drop them. Its' notup to me to decide." On cross-examination, Betea testifiedthat Schenck, in response to her statement above, replied,"He said that it was - would involve a lot of work and hewas a very busy man and did I realize that he would have togo downtown and I said yes."Schenck testified that he had spoken to Betea in his officeabout the notice he had received from the NLRB, concern-ing the charge she had filed. "I asked her if she wanted toconsider dropping the charge in view of the fact that she haslost no time and that I had apologized for the tings that hadhappened to her on the 2 previous Fridays. And she statedthat she [would] leave it up to the NLRB and I said well,that's fine. I didn't - in no way suggest that she do it. Ijustasked her if she wanted to do it in view of the fact that shehadn't been damaged in any way - loss of time, et cetera."Betea'sversion of the conversation is substantially thesame asSchenck's. However, on cross-examination, whenshe was asked if he told her that it was her right to have theNLRB decide what to do about the charge, she did notdeny it, but replied "I don't recall." I credit Schenck'stestimony that he told her that it was fine after Betea statedthat she would leave the charge up to the NLRB.Schenck's words contained no warnings not to use theBoard's processes, nor did they contain any threat ofreprisal. In his mind, he believed he had healed the wrongdone her by the Company, by apologizing, and calling herback to work without any loss of pay. Schenck simplywanted to avoid the loss of time that would be required forhim to go downtown and respond to the charge and did not9Thevice president was an impressive witness,befitting his self-describedcorporate duties of secretary, treasurer, in charge of personnel, dealt withsales, manufacturing,and all legal problems LECTRON PRODUCTSwish to interfere with her Section 7 rights. I do not find thatunder- these circumstances, Respondent has violated Sec-tion 8(a)(1) of the Act, and I recommend that this allegationof the complaint be dismissed.GTE Lenkurt, Incorporated225 NLRB 190 (1974):Subparagraph (i) alleges: On or about October 21, 1975,Respondent, by its agent -Michael Chase, interrogated anemployee as to statements which had been made and theidentity of employees of Respondent who had allegedlymade statements critical of Respondent's management at ameeting conducted by the, Charging Party.InspectorMichelleMoore testified that on October 21,shortly before breaktime, Foreman Michael Chase took heraside and,- he asked me if I was at the UAW meeting on Sundayand I said why? And he said, well because of the thingwith Dewey Mobley and Pam Betea. He was wonderingif there was any other girl that would be at the meetingthat had complained of this and Mr. Schenck hadwanted him to get the names of whoever, so that hecould- apologize to. them. And he was ready to writedown the names if I would give them to him.I told him that 1 could not help him. And he said youdon't trust me, do you? And I said I can't help youMike, I'm sorry.On cross-examination Moore testified that Chase wantedto know the names of the girls at the union meeting whohad complained about Mobley, "Not blanket who hadattended." Chase did not testify, and Moore's testimonystands uncontradicted and I credit it.Schenck testified that he had learned from' Mike ChasethatMobley (plant manager) "had solicited her [Betea] forsocial activities and that she had turned him down."Schenck talked to Betea about this, she admitted that it hadhappened, and indicated that this had happened withseveral other employees. He then testified that he felt thatanybody who had been insulted by Mobley was due anapology from the Company. However, he denied that hegave an assignment to Chase to find out which women hadbeen approached by Mobley, and stated, "I didn't ask himto find out who had been - I asked him if he knewsomebody who had been - there's a difference." Schenckalso admitted that he had received information that at leastfiveof the people present at the union meeting hadcomplained of Mobley's solicitation for social activity.While it is a general principle that employers may notquestion employees as to who went to union meetings, andas to what was said,Queen City Equipment Corporation211NLRB 284 (1974),Bassett Furniture Industries of GeorgiaInc.,188 NLRB 895, (1971), this is not a hard and fast rulethat bars any and all questioning about such meetings. It isnot important whether Schenck asked Chase to fmd out thenames of the employees, or whether Chase sought toingratiate himself with the vice president by seeking out thenames.What is important is the nature of the informationthat Chase asked of Moore. By Moore's own testimonyChase did not seek to learn the names of the employees who10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein, shall, as provided in Sec.583attended the meeting, but only the names of the girls whohad complained about Mobley, and as he told Moore, hesought that information; because Schenck wanted toapologize to the girls who had been insulted by Mobley. Ido not fmd that this inquiry by Chase had a reasonabletendency to interfere with, restrain, or coerce Moore in theexercise of her union activities, and, under the circumstanc-es of this case, I recommend that this allegation bedismissed.-CONCLUSIONS OF LAPP1.By discharging Karen Bedwell on' October 9 becauseof her support of the Union, Respondent engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and (1) of the Act.2.By threatening employees with reprisals for unionactivities, by coercively interrogating an employee abouther union sentiments, by the promulgation and enforcement of an invalid ruleagainstsolicitation for the purposeof putting employees in fear of exercising their rights of self-organization under Section 7, Respondent violated Section8(a)(l) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent has not otherwise violated the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practice, I fmd it necessary to order Respon-dent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.-Respondent having discriminatorily discharged KarenBedwell, I fmd it necessary to order Respondent to offer herfull reinstatement, with backpay computed on a quarterlybasis plus interest at 6 percent per annum as prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962), from dateof discharge to date of proper offer of reinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended.ORDER 10The Respondent, Lectron Products, Inc., Troy, Michi-gan, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America (UAW), or any other union.(b) Threatening employees with removal of their chairsand restrictions on their breaktime for supporting a union.(c)Coercively interrogating any employee about unionsupport or union activities.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions,andOrder, and all objections thereto shall bedeemed waived for all purposes. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Maintaining a no-solicitation rule entirely prohibitingunion solicitation on company premises at any time.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise, of their rights underSection 7-of the Act.2.Take' the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Karen Bedwell immediate and full reinstate-ment to her former job or, if her job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor her, lost earnings in the manner set forth in the Remedy.(b)Remove from its bulletin board the notice toemployees described by the vice president in section F ofthis Decision.(c)Preserve and, upon request, make available to theBoard or its -agents, for examination and copying, allpayroll records, social security payment records,. timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its factory in Troy, Michigan, copies of theattached noticemarked "Appendix." 11 Copies of thenotice, on forms provided by the Regional Director forRegion 7, "after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director, in writing, within 20days from the date of this ' Order, what steps Respondenthas takento comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound. .11 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the noticereading "Postedby Order oftheNational Labor RelationsBoard" shallread "Posted Pursuant to aJudgment' of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, after ahearing, that we violated Federal Law by discharging Ms.Karen Bedwell for supporting a union and by otherwiseinterfering with our employees' rights to join and support aunion:WE WILL OFFER full reinstatement to Ms. KarenBedwell,with backpay plus 6 percentinterest.-WE WILL NOTdischargeany of you forsupportingInternationalUnion, United Automobile, Aerospace,andAgriculturalImplementWorkers of America(UAW), or any other union.WE WILL NOTthreatenyou with discriminatorytreatmentfor supportinga union.WE WILL NOT coercivelyquestionyou about unionsupport orunion activities.WE WILL NOTmaintaina no-solicitation rule entirelyprohibiting union solicitation on company property.WE WILL NOT unlawfully interfere with your unionactivities in any othermanner.LECTRON CORPORATION